Exhibit 10.2
Agreement Regarding the Amended and Restated Executive Officer Change In Control
Agreement
This Agreement, dated to be effective as of June 15, 2009, is by and between
Sport Supply Group, Inc. (the “Company”) and Terrence M Babilla (the
“Executive”).
Whereas: the Company has entered into an Amended and Restated Executive Officer
Change In Control Agreement (the “CIC Agreement”) with Executive dated
October 1, 2008;
Whereas: Pursuant to the CIC Agreement, the Executive may receive a “Severance
Payment” (as defined within the CIC Agreement), whose value is derived in part
from a calculation based on the Executive’s salary and the “actual bonus paid to
the Executive by the Company or any of its subsidiaries for the most recent
fiscal year ended prior to the occurrence of the Change in Control,” (as defined
in that CIC Agreement);
Whereas: The Company’s Compensation Committee (the “Compensation Committee”)
intends to alter the component parts of the fiscal year 2010 compensation plan
for the Executive, including a cash salary and the grant of stock options, but
excluding an opportunity for the Executive to earn a cash bonus achieved as a
result of meeting or exceeding a predetermined goal;
Whereas: The term “actual bonus paid” in the CIC Agreement does not give
guidance on how to ascribe value to a non-cash bonus, such as a bonus/short-term
incentive compensation in the form of the grant, exercise, or vesting of any
common equity, equity option, or equity-linked derivative;
Whereas: Both the Compensation Committee and the Executive mutually recognize
that replacing the cash bonus in fiscal 2010 with an equity grant will make it
difficult to value the bonus portion of the Severance Payment to the Executive
in the event of a Change in Control during the Company’s 2011 fiscal year ending
June 30, 2011;
Therefore, in association with the changes in the compensation plan for the
Executive for the Company’s 2010 fiscal year, the undersigned do hereby agree
that:
During the Company’s 2010 fiscal year, the value to be used for the “actual
bonus paid” in determining the Severance Payment associated with the CIC
Agreement shall be equal to the amount of cash bonus paid to the Executive
pursuant to the terms of the Company’s short-term bonus incentive compensation
program for the fiscal year-ending June 30, 2009 or such other amounts paid in
cash to the Executive at the Committee’s discretion. During the Company’s 2011
fiscal year, the value to be used for the “actual bonus paid” in determining the
Severance Payment associated with the CIC Agreement shall be US$131,250.00.
Signed:

                Sport Supply Group, Inc.:  By:   /s/ William M. Lockhart        
William M. Lockhart        Chairman, Compensation Committee of the Board       
    Executive:  By:   /s/ Terrence M. Babilla         Terrence M. Babilla       
President, Chief Operating Officer, General Counsel     

